HAWKINS, J.
Appeal is from a conviction for murder with punishment assessed at imprisonment in the penitentiary for life.
 The record is before us without a statement of facts, and with no bills of exception. The court’s charge is applicable to facts provable under the indictment and seems to have been acceptable to accused, as no objection thereto is found in the record. It is much more satisfactory to this court to be informed upon what evidence the jury inflicted so severe a penalty, but in its absence we must presume it to have been sufficient to support the judgment, and, no complaint being brought forward by proper bills of exception, we must also presume all proceedings-to have been regular.
The judgment is affirmed.